1
2
3
4
5
6
                            UNITED STATES DISTRICT COURT
7
                           CENTRAL DISTRICT OF CALIFORNIA
8
9
10       MICHAEL M., 1                             Case No. CV 18-8087-AG (KK)
11                               Plaintiff,
12                         v.                      ORDER ACCEPTING FINDINGS
                                                   AND RECOMMENDATION OF
13       ANDREW SAUL, Commissioner of              UNITED STATES MAGISTRATE
         Social Security,                          JUDGE
14
                                 Defendant(s).
15
16
17           Pursuant to 28 U.S.C. § 636, the Court has reviewed the Complaint, the
18   relevant records on file, and the Report and Recommendation of the United States
19   Magistrate Judge. The Court has engaged in de novo review of those portions of the
20   Report to which Plaintiff has objected. The Court accepts the findings and
21   recommendation of the Magistrate Judge.
22           IT IS THEREFORE ORDERED that Judgment be entered dismissing this
23   action without prejudice and without leave to amend.
24   Dated: January 30, 2020
25
                                         HONORABLE ANDREW J. GUILFORD
26                                       United States District Judge
27   1Partially redacted in compliance with Federal Rule of Civil Procedure 5.2(c)(2)(B)
28   and the recommendation of the Committee on Court Administration and Case
     Management of the Judicial Conference of the United States.
